Citation Nr: 0844205	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  99-08 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
Regional Office (RO).

In February 2005, the Board remanded the issue on appeal for 
additional development.  Subsequently, a December 2005 rating 
action continued the prior denial.

In April 2006, the Board denied the veteran's service 
connection claim for PTSD. The veteran filed a timely appeal 
of that decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the VA Office of General Counsel and the veteran's 
representative filed a Joint Motion for Remand, received in 
July 2007, requesting that the Court vacate the Board's April 
2006 denial, and remand the claim for further development.  
In August 2007, the Court granted the motion and vacated the 
April 2006 decision.

In March 2008, the Board remanded the case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  

As noted in the prior remand, the July 2007 Joint Motion 
indicated that when the Board denied the claim in April 2006, 
it failed to address that the VA psychiatrists who conducted 
a December 2002 examination used the incorrect standard to 
determine whether a stressor is sufficient to produce PTSD.  
Specifically, the VA psychiatrists noted that the veteran was 
unable to specify and describe in detail a "severe and 
horribly traumatic event experienced in combat," and 
therefore his stressors were insufficient to satisfy the 
diagnostic criteria under the Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition, (DSM- IV), published 
by the American Psychiatric Association.

Because the incorrect standard was applied by the December 
2002 psychiatrists, the Board remanded this case in March 
2008 to afford the veteran another VA examination in order to 
determine whether he meets the diagnostic criteria for PTSD 
based on the application of the correct standard for 
"stressors."   

Pursuant to the Board's March 2008 remand, the veteran 
underwent another VA "PTSD" examination in May 2008, which 
was conducted by a panel of two different psychiatrists.  
Although these examiners included some additional rationale 
to their opinion, they used the identical standard used by 
the December 2002 VA examiners to determine whether the 
veteran's stressors are sufficient to produce PTSD, which 
included the notation that the veteran "was not able to 
specify and describe in detail a severe and horribly 
traumatic event experienced in combat."    

In its March 2008 remand, the Board specifically asked that 
the psychiatrists avoid using the incorrect standard for 
defining a "stressor" (severe and horribly traumatic event 
experienced in combat).

The correct standard, pursuant to the DSM-IV, requires that a 
person's response to the stressor involve intense fear, 
helplessness, or horror.  Two requirements as to the 
sufficiency of a stressor are: 1) a person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others," and 2) "the person's response [must have] involved 
intense fear, helplessness or horror."  DSM-IV at 427-28.

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board regrets the additional delay in adjudication of the 
veteran's claim that a further remand will entail.  However, 
it is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
transferred to the panel of two 
psychiatrists who conducted a "PTSD" 
examination of the veteran on May 23, 
2008.  

The VA examiners are specifically 
requested to prepare an addendum in which 
they clarify whether the veteran's 
claimed stressors are sufficient to 
produce PTSD, using the correct 
definition of a "stressor."  The 
examiners should not define a stressor as 
a "severe and horribly traumatic event 
experienced in combat."  

The examiners are reminded that a 
stressor, for purposes of establishing a 
diagnosis of PTSD, is one in which the 
veteran was exposed to a traumatic event 
in which he experienced, witnessed or was 
confronted with an event or events that 
involved actual or threatened death or 
serious injury, or a threat to the 
physical integrity of self or others, and 
2) the veteran's response must have 
involved intense fear, helplessness or 
horror.  No other definition of a 
"stressor" should be used.

If a diagnosis of PTSD is made, the 
examiners should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; and (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.

The examiners should reconcile any 
opinions with all evidence of record, to 
include a VA psychiatric examination 
report dated in November 1977; VA 
hospitalization report covering treatment 
from September and October 1997; a 
November 1997 assessment of PTSD by 
J.A.J.O., M.D; a December 1999 VA 
examination report; a March 2000 
assessment of PTSD by J.R.C., M.D; a 
September 2000 VA examination report; a 
December 2002 VA examination report; a VA 
outpatient report dated in December 2004; 
a February 2008 evaluation report 
provided by C.R., Ph.D; and the most 
recent treatment records the San Juan 
VAMC.

The addendum should include the complete 
rationale for all opinions expressed.  

If the May 2008 examiners are no longer 
available, or if these examiners 
determine that another examination would 
be helpful, the veteran should be 
scheduled for a new C&P examination.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claim for PTSD.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




